DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the amendment dated 5/9/22, which has been entered.  

   1.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's amendments and arguments (see remarks dated 5/9/22) with respect to claims 1-4 and 8-12 have been considered and are persuasive.  The Examiner notes that after further review of amendments, the previous rejection and the arguments (see pages 5-9 of the remarks) the rejections have been withdrawn.  Particularly, the Examiner notes the amendments and the arguments pertaining to the limitations of “wherein the memory controller includes:  … a training core … a training block … wherein the training core includes: a training command generator to generate and output a training command instructing execution of the training operation when a booting operation is performed or external training instructions are inputted; …  and wherein the training block is configured to receive the training command from the training core and to receive a data strobe signal from the memory medium” as differentiating the prior art of record and the claimed invention.


   2.   REASONS FOR ALLOWANCE
	Claims 1-4 and 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 1 recites the limitations of:
“… wherein the memory controller includes: 
a training core configured to detect a delay time of a clock signal to generate a delay selection signal during a training operation for the memory medium; and 
a training block configured to generate a delayed clock signal which is delayed by a time period set according to the delay selection signal outputted from the training core, wherein the training core includes: 
a training command generator to generate and output a training command instructing execution of the training operation when a booting operation is performed or external training instructions are inputted; 
a sampling circuit configured to perform a sampling operation for a data strobe signal outputted from the memory medium to generate and output a timing skew information signal having information on a timing skew between the data strobe signal and a clock signal; and 
a delay selection signal generator configured to generate and output a delay selection signal having delay time information for minimizing the timing skew in response to the timing skew information signal outputted from the sampling circuit, and 
wherein the training block is configured to receive the training command from the training core and to receive a data strobe signal from the memory medium.”
These limitations are not taught or rendered obvious by the prior art of record, particularly in combination with the other limitations within the claims.   The dependent claims are allowable for at least the same reasons as its respective independent claim.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

   3.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
Buchmann (US 20100005281 A1), which teaches a memory buffer, memory system and method for power-on initialization and test for a cascade interconnect memory system. The memory buffer includes a bus interface to links in a high-speed channel for communicating with a memory controller via a direct connection or via a cascade interconnection through an other memory buffer. The interface is operable in a SBC mode and a high-speed mode. The memory buffer also includes a field service interface (FSI) slave for receiving FSI signals from a FSI master. In addition, the memory buffer includes logic for executing a power-on and initialization training sequence initiated by the memory controller;
Choi (US 20110267117 A1), which teaches a semiconductor memory device includes: a strobe signal reception unit configured to receive a strobe signal and generate a tracking clock signal; a clock reception unit configured to receive a clock signal and generate an internal clock signal; a plurality of data reception units configured to receive parallel data in accordance with the internal clock signal and generate internal data; and a phase control unit configured to control the phase of the internal clock signal to track the tracking clock signal and to compensate for a variation in the phase of the internal clock signal while the data is received;
Malladi (US 20140181392 A1), which teaches a method of training chip select for a memory module. The method includes programming a memory controller into a mode wherein a command signal is active for a programmable time period. The method then programs a programmable delay line of the chip select with a delay value and performs initialization of the memory module. A read command is then sent to the memory module to toggle a state of the chip select. A number of data strobe signals sent by the memory module in response to the read command are counted. A determination is made whether the memory module is in a pass state or an error state based on a result of the counting;
Cho (US 20180203816 A1), which teaches a system may include a host and a hot plug module. The hot plug module may include a training memory for performing a training operation with the host. The hot plug module may include a control circuit configured to generate a path selection signal in response to a training command, and a signal gating circuit configured to couple a system signal bus to one of the memory module bus and the training memory, based on the path selection signal;
Lee (US 20200342923 A1), which teaches a memory system includes a representative memory device directly outputting a representative data strobe signal, at least one non-representative memory device outputting a non-representative data strobe signal through the representative memory device, and a controller generating an internal delay clock signal synchronized with the representative data strobe signal. The controller outputs a test mode code defining a delay time using the internal delay clock signal as a reference signal. The at least one non-representative memory device adjusts a phase of the non-representative data strobe signal such that the non-representative data strobe signal has a delay time corresponding to the test mode code;
and
Ahn (US 20210065836 A1), which teaches a method and a memory device for testing and repairing memory cells during a power-up sequence are provided. The memory device includes a built-in self test (BIST) unit for testing a memory cell array during the power-up sequence. The BIST unit performs a test on the memory cell array in response to a power stabilization signal, or performs a test on the memory cell array in response to an impedance control (ZQ) calibration command. The BIST unit terminates a test being performed in response to a write leveling command, or terminates a test being performed in response to an active command.
However, none of these references teach or render obvious the limitations noted above, particularly in combination with the other limitations within the claims.   The dependent claims are allowable for at least the same reasons as its respective independent claim.   

   4.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 1-4 and 8-12 are allowed. 
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137